Citation Nr: 1200114	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability as secondary to a service-connected right knee disability.  

2. Entitlement to service connection for bilateral fasciitis as secondary to service-connected knee and back disabilities.  

3. Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1970, and from January 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this case, by rating decision dated in February 2007 the RO, in part, denied the Veteran's claim for entitlement to service connection for bilateral plantar fasciitis as secondary to right knee osteoarthritis.  The Veteran submitted a notice of disagreement with regard to this issue (and the other two issues on appeal, i.e., TDIU and entitlement to service connection for a low back disability) in April 2007 and was issued a statement of the case (SOC) in December 2007.  However, in the Veteran's December 2007 VA Form 1-9, he indicated that he was only appealing the TDIU issue and the low back issue.  Subsequently, in June 2008, a statement of the case (SSOC) was issued and it included the Veteran's claim for entitlement to service connection for a bilateral foot disability.  Later, in July 2009, all three issues delineated on the cover page of this decision were certified to the Board. See VA Form 8.  In addition, the Veteran's representative submitted briefs in February 2008 and October 2011, expressing their belief that the bilateral foot issue was currently on appeal along with the TDIU and low back issues.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal). Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant." Percy, 23 Vet. App. at 47 citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  In this case, the Board concludes that the issuance of the SSOC, indicates that the bilateral foot issue is still on appeal.  Therefore, the Board finds that the issue regarding entitlement to service connection for bilateral plantar fasciitis as secondary to service-connected knee and back disabilities is properly before the Board.

The Board acknowledges that the RO initially characterized the second issue on appeal as entitlement to service connection for bilateral plantar fasciitis, as secondary to the service-connected right knee disability.  Nevertheless, the Veteran has since indicated that it is not only his service-connected right knee disability which causes or aggravates his foot disability, but also his service-connected left knee and low back disabilities.  The Board observes that a claimant's identification of the benefit sought does not require technical precision. Ingram v. Nicholson, 21 Vet. App. 232 (2007).  Rather, a claimant may satisfy the requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. 38 C.F.R. § 3.159(c)(3) (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87  (2009).  Moreover, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009).  Thus, in light of the Veteran's contentions and the clinical evidence of record, the Board has broadly reconstrued the disability at issue as reflected on the title page of this decision (i.e., entitlement to service connection for bilateral plantar fasciitis to include as secondary to the service-connected left and right knee disabilities, as well as the service-connected lumbar spine disability.  

The issue of entitlement to service connection for a separate rating for lower extremity lumbar radiculopathy associated with the service-connected low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See VA Treatment Record dated June 2005; see also Spine C&P Examination, November 2005.  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral plantar fasciitis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's low back disability is shown to be caused or aggravated by his service-connected knee disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability as secondary to service-connected knee disabilities have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 


Service Connection 

The Veteran contends that his low back disability, variously diagnosed as herniated disc L5-S1, spondylosis, and degenerative disc disease, was either directly caused or aggravated by his service-connected knee disabilities.  At the very least, he asserts that his service-connected knee disabilities result in an altered gait which further exacerbates his back condition.  Historically, in February 2005, the Veteran's service-connected right knee gave way while he was standing on a deck.  He fell approximately six inches to the ground and began to experience immediate low back and right hip pain.  This incident is well-documented in private Emergency Room treatment records, and subsequent private and VA treatment records.  He has not endorsed having any back symptomatology prior to the February 2005 fall.  

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected. See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement. See Black v. Brown, 10 Vet. App. 279 (1997). 

Again, in this case, the Veteran does not contend that his back disability is directly related to active service.  Rather, he asserts that his back disability is either directly related to, or aggravated by his service-connected knee disabilities.  He is currently service-connected for right knee osteoarthritis and anterior horn lateral meniscus tear (currently rated as 30 percent disabling) and left knee arthritis and meniscus tear associated with right knee disability (currently rated as 10 percent disabling). 

The medical record shows that in February 2005, the Veteran was standing on his deck when his right knee gave way causing him to fall on his low back and right hip.  Emergency Room treatment records of the same date show complaints of low back pain, paraspinal tenderness and a diagnosis of acute back pain.  X-rays revealed no fractures of the lumbar spine, but early degenerative disc changes and spondylosis were noted.  See South Lake Hospital Emergency Room Treatment Records, February 23. 2005.  

A private medical report dated in March 2005 shows that the Veteran was experiencing exquisite pain and tenderness in the right SI joint area.  The low back pain was exacerbated by coughing, sneezing, and sexual activity; he reported that he was unable to sit for long periods of time without aggravating his back.  The impression was sprain of the lumbosacral spine and early lumbar spine spondylosis.  

A March 2005 follow-up visit note shows that the Veteran's "altered gait and progressive shuffling" had worsened since the prior visit.  The physician also noted that the Veteran's bilateral knee condition had worsened and, as a result, he was developing progressive low back pain and discomfort.  See Treatment Notes from Dr. Ollivierre, MD. 

Subsequently, in April 2005, a private MRI report revealed L1-S1 disc protrusion and mild foraminal stenosis.  

A June 2005 VA treatment record revealed complaints of radiating low back pain with numbness and tingling since falling and injuring his back in February 2005.  

An August 2005 VA treatment note showed objective findings of moderate muscle spasm in the lumbosacrum and pain.  The examiner's assessment was low back pain with moderate muscle spasm, likely exacerbated by the February 2005 fall.  

In November 2005, the Veteran underwent a VA C&P examination of the spine.  The examiner opined that the Veteran's lumbar degenerative disc disease and right lower extremity radiculopathy were stand alone entities, independent of his service-connected right knee condition.  He further opined that the low back disability was neither "adjunct nor aggravated" by the service-connected right knee condition.  He provided no rationale or underlying bases for his conclusions.  

In a January 2006 private treatment report, Dr. Fox indicated that he had reviewed the Veteran's relevant medical history concerning his knee and back conditions.  He noted that the Veteran's right knee injury and osteoarthritis had been accepted as a service-connected condition; he also pointed out that the left knee was now service-connected as a result of abnormal gait caused by the service-connected right knee.  Dr. Fox stated that he disagreed with the findings of the November 2005 VA examiner and that the Veteran's lumbar condition was "highly likely to have been aggravated by his service-connected knee injury" and "was probably caused by the knee giving way."  He provided a lengthy rationale, indicating that "in a multitude of orthopedic conditions, an abnormality of one joint exacerbates or even directly causes abnormalities in the surrounding joints."  Moreover, he explained that an abnormal gait causes abnormal low back motion as the stance of the gait on the antalgic limb is shortened.  Therefore, he concluded that an abnormal gait is "highly likely" to exacerbate or aggravate a pre-existing lumbar condition.  Lastly, he noted that the Veteran's history of the fall had been consistent; that his lumbar symptoms began immediately after the fall; and that he was not able to find any documentation to contradict the Veteran's history. 

A May 2006 MRI report revealed disc herniation of L5-S1, with nerve root impingement and degenerative changes.  A July 2007 MRI report likewise revealed central disc herniation with a small tear at the L5-S1 area.  

A June 2006 VA treatment record again indicates a diagnosis of L5-S1 disc herniation resulting from a February 2005 injury.  

In February 2007, the RO obtained a VA opinion with respect to the Veteran's claimed back disability.  The Veteran was not examined in connection with this assessment/evaluation.  The examiner generally concluded that he did not believe that "knee injuries, ankle injuries, or other join injures lead to significant long term back problems."  He then stated that he could not reach an opinion on this matter without resorting to mere speculation.  

In a February 2008 private medical evaluation report, Dr. Kleiman, an orthopedist, stated that he performed a comprehensive examination of the Veteran and reviewed all relevant medical history.  After a physical examination, the assessment was: herniated disc at L5-S1 with disc fissure; lateral recess spinal stenosis at L4-L5; chronic low back pain; and chronic left and right knee injuries.  In his opinion, the herniated disc and disc tear was a direct result of the fall that occurred in February 2005.  The fall, he explained, occurred because of the service-connected knee disabilities which caused instability and giving-way.  He further noted that when the Veteran fell and twisted his back, he incurred a disc herniation and tear.  Thus, in his opinion, the low back injury was directly related to a fall that occurred in February 2005, which was the direct result of the service-connected knee disabilities.  

In addition to the above medical evidence, the Veteran's wife has also submitted statements indicating that the Veteran's gait is very unsteady due to his service-connected knees and that he has fallen on at least two occasions.  See Statement from L.M., January 2006.  

Lastly, the Veteran has submitted a medical treatise which suggests that limping (due to knee or foot conditions) negatively impacts the spine. 

In this case, the record contains evidence both for and against the notion that the Veteran's service-connected bilateral knee disability has caused or aggravated his low back disability, irrespective of the specific diagnosis.  VA may favor the opinion of one competent medical authority over another when decision makers give an adequate statement of reasons and bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators...).  

In the March 2005 private treatment note, Dr. Ollivierre noted that the Veteran's gait was unsteady as result of his service-connected knee problems and that his back pain was essentially exacerbated by this.  In January 2006, Dr. Fox indicated that the low back condition was "highly likely to have been aggravated by his service-connected knee injury."  He essentially opined that the Veteran's service-connected knee disabilities resulted in an abnormal gait, which was in turn, caused rotation and abnormal motion of the lower back.  He also concluded that the Veteran's back condition was directly and causally related to his service-connected knee.  Lastly, in February 2008, Dr. Kleiman opined that the Veteran's lumbar disc herniation and tear were directly related to the February 2005 fall, which was caused by the Veteran's service-connected knee.  

In sum, the positive evidence outlined above indicates, at the very least, that the Veteran's service-connected knee disabilities result in an abnormal gait which thus aggravates the low back disability.  In other words, the service-connected knee disability aggravates the low back disability by way of altered gait.  On the other hand, the medical evidence outlined above also indicates that the Veteran's low back disability (i.e., disc herniation and tearing) is proximately due to the February 2005 fall, which was caused by instability of the right service-connected knee.  Therefore, it can be said that the Veteran's low back disabilities, variously diagnosed, are both aggravated by, and are the result of the service-connected knee disabilities.  

Moreover, while the VA examiner in 2005 concluded the Veteran's back disability was unrelated to his right knee disability, that examiner failed to provide any supporting rationale for his opinion; he also neglected to discuss how the Veteran's patently altered gait did or did not result in aggravation of the lumbar spine disability.  With respect to the February 2007 VA opinion, that examiner did not conduct a physical examination of the Veteran in conjunction with his opinion.  He also failed to address the issue of aggravation.  And, lastly, he was not able to reach a conclusion without resorting to speculation.  Opinions like this, which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility. See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Therefore, for these reasons outlined immediately above, the November 2005 and February 2007 VA examiners' opinions are afforded less probative value than the positive opinions outlined directly above.  

Thus, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's service-connected bilateral knee disability has caused or (at the very least) aggravated his variously diagnosed low back condition.  His claim must be granted on this alternative secondary basis. 38 C.F.R. §§ 3.102 , 3.310(a) and (b); Allen, 7 Vet. App. at 446-48. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). 


ORDER

Entitlement to service connection for a low back disability as secondary to service-connected knee disabilities is granted.  


REMAND

Bilateral Foot Disability 

The Veteran contends that his bilateral plantar fasciitis is proximately due to, or aggravated by his service-connected knee and/or back disabilities.   

The Veteran has a current diagnosis of bilateral plantar fasciitis and Achilles tendonitis.  He underwent a VA examination in November 2005, at which time the examiner opined that the plantar fasciitis was a "stand-alone entity and more likely related to his type 2 diabetes and unrelated to his service-connected right knee."  He further opined that the foot condition was neither "adjunct to nor aggravated from" his service-connected right knee disability.  

The Board finds that the VA examination is inadequate to decide the issue.  Service connection may be granted for any disability that is proximately due to or aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the November 2005 examiner's opinion only addressed whether the Veteran's service-connected right knee caused or aggravated his bilateral plantar fasciitis.  He did not comment on whether the Veteran's service-connected left knee disability (or a combination of the two disabilities) caused or aggravated the foot condition; nor did he provide and opinion as to whether the now service-connected low back disability caused or aggravated the foot condition.  In addition, the examiner provided no rationale for his conclusion regarding causation/aggravation.  In other words, he acknowledged that the Veteran displayed a moderate antalgic gait, but failed to address why such altered gait mechanics would not cause or aggravate a plantar fasciitis/ Achilles tendonitis condition.  He also failed to explain why the plantar fasciitis was more likely related to diabetes than to a service-connected knee or back condition.  Thus, and a new VA examination is necessary to address this point. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
TDIU

With regard to the issue of entitlement to a TDIU, the Board granted service connection above for a low back disability.  Assignment of an initial evaluation for this now-service connected disability, as well as the resolution of the Veteran's claim that is in appellate status, may impact whether the Veteran satisfies the schedular (numerical) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Vocataional Rehabilitation Records 

The Veteran has indicated that he filed a claim for (and was denied) VA Vocational Rehabilitation & Education (VR&E) benefits.  See VA Form 21-8940.  To date, the Veteran's vocational rehabilitation folder is not of record.  On remand, the RO should obtain all records generated in determining that the Veteran was not eligible for VA vocational rehabilitation and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any updated VA outpatient records dated since May 2009. 

2. The RO should contact the VA Vocational Rehabilitation and Employment office and obtain all records generated in determining that the Veteran was not entitled to vocational rehabilitation.  

3. After completing the above, undertake any further development warranted by the record.  Then the RO should schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and etiology of his claimed bilateral foot disability, diagnosed as plantar fasciitis and Achilles tendonitis.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed bilateral foot condition, to include plantar fasciitis and/or Achilles tendonitis, is caused or aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), the Veteran's service-connected right knee disability, left knee disability, and/or low back disability.  In making this determination, the examiner is asked to distinguish the issue of (a) causation from (b) aggravation. 

The examiner is also specifically asked to address whether the Veteran's altered gait mechanics, which are due to service-connected knee and low back disabilities, have caused or aggravated his foot disability/disabilities.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions. 

4. The RO should also schedule the Veteran for an appropriate VA examination(s) to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment. The entire claims file, including with a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination results and record review, the examiner should opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard his nonservice-connected disabilities or age) are cumulatively productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational and occupational experience. 

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disorders cumulatively when rendering an opinion as to unemployability. 

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached. It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions. 

5. Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


